Bell, Justice.
The evidence did not demand a finding either that the homicide was justifiable or that it did not amount to an offense greater than voluntary manslaughter, as insisted. On the contrary, 'the verdict finding the defendant guilty of murder as charged was amply supported by the evidence, and the court did not err in overruling the motion for a new trial based upon the usual general, grounds only.
' Judgment affirmed.

All the Justices concur, except Wyatt, J., who took no part in the consideration or decision of this case.

Jesse G. Bowles, for plaintiff in error.
Eugene Cook, Attorney-General, B. A. Patterson, Solicitor-General, Joe M. Bay, Miller & Head, and Wright Lipjord, Assistant Attorney-General, contra.